Exhibit 10.1

EXECUTION VERSION

THIRD AMENDMENT TO CREDIT AGREEMENT AND CONSENT

THIS THIRD AMENDMENT TO CREDIT AGREEMENT AND CONSENT dated as of August 25, 2017
(this “Agreement”) is entered into among RESOURCES CONNECTION, INC., a Delaware
corporation (“RCI”), RESOURCES CONNECTION LLC, a Delaware limited liability
company (“RCL” and together with RCI, the “Borrowers” and each a “Borrower”),
the Guarantors party hereto, and BANK OF AMERICA, N.A., as Lender (the
“Lender”). All capitalized terms used herein and not otherwise defined herein
shall have the meanings given to such terms in the Credit Agreement (as defined
below).

RECITALS

WHEREAS, the Borrowers, the Guarantors and the Lender have entered into that
certain Credit Agreement dated as of October 17, 2016 (as amended by that
certain First Amendment to Credit Agreement and Amendment to Security and Pledge
Agreement dated as of November 27, 2016, as further amended by that certain
Second Amendment to Credit Agreement dated as of February 21, 2017, and as
further amended from time to time, the “Credit Agreement”);

WHEREAS, the Borrowers have informed the Lender that Resources Global
Professionals (Germany) GmbH (“RCI Germany”) intends to acquire all of the
Equity Interests of Taskforce — Management On Demand AG, Munich pursuant to that
certain Sale and Purchase Agreement by and among, RCI Germany, Taskforce GmbH,
MoveVision — Management-, Beteiligungs- und Servicegesellschaft mbH, the other
sellers party thereto, and RCI (the “Acquisition”); and

WHEREAS, the Borrowers and the Guarantors have requested that the Lender
(a) permit the Acquisition notwithstanding the fact that the Acquisition does
not comply with the definition of “Permitted Acquisition” in Section 1.01 of the
Credit Agreement, and (b) amend the Credit Agreement as set forth below.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1.    Consent. Subject to the other terms and conditions of this Agreement, the
Lender hereby agrees that RCI Germany shall be permitted to consummate the
Acquisition notwithstanding the definition of “Permitted Acquisition” in
Section 1.01 of the Credit Agreement; provided, that, the Acquisition complies
with all requirements set forth in the definition of “Permitted Acquisition”
other than the requirement that the Acquisition be consummated by a Loan Party.
The consent set forth in this Section 1 shall not modify or affect the Loan
Parties’ obligations to comply fully with the terms of Section 7.03 of the
Credit Agreement or any other duty, term, condition or covenant contained in the
Credit Agreement or any other Loan Document in the future. The consent set forth
in this Section 1 is a one-time consent, is limited solely to the matters set
forth in this Section 1, and nothing contained in this Agreement shall be deemed
to constitute a waiver of any other rights or remedies the Lender may have under
the Credit Agreement or any other Loan Documents or under applicable law.



--------------------------------------------------------------------------------

2.    Amendments.

(a)    The definition of “Consolidated EBITDA” in Section 1.01 of the Credit
Agreement is hereby amended to read as follows:

“Consolidated EBITDA” means, for any period, for RCI and its Subsidiaries on a
Consolidated basis, an amount equal to Consolidated Net Income for such period
(a) plus the following, without duplication, to the extent deducted in
calculating such Consolidated Net Income: (i) Consolidated Interest Charges for
such period; (ii) the provision for federal, state, local and foreign income
taxes payable for such period; (iii) depreciation and amortization expense for
such period; (iv) any non-cash expense, loss or charge (including (x) any
non-cash stock based compensation expense, and (y) any non-cash expenses related
to goodwill and trademark impairment, in each case, for such period) which does
not represent a cash item in such period or any future period; (v) any losses
during such period resulting from the disposition of any assets of RCI or any
Subsidiary outside the ordinary course of business (in an amount reasonably
acceptable to the Lender); (vi) fees and expenses incurred in such period in
connection with the consummation of the Transactions; (vii) fees and expenses
for such period incurred in connection with any Permitted Acquisition, whether
or not such Permitted Acquisition is consummated, so long as such fees and
expenses are incurred not more than twelve (12) months after such Permitted
Acquisition; (viii) the amount of net cost savings and operating expense
reductions, in each case, with respect to account compensation expenses,
occupancy costs, rental expenses and other quantifiable and verifiable cost and
expense items, in each case, for such period and projected by RCI in good faith
to be realized as a result of Permitted Acquisitions after the Closing Date, net
of the amount of actual benefits realized during such period; provided, that,
(A) in the Compliance Certificate required to be delivered pursuant to
Section 6.02, RCI shall certify that such cost savings and operating expense
reductions (x) are reasonably anticipated to be realized within twelve
(12) months after the consummation of the Permitted Acquisition which is
expected to result in such cost savings or operating expense reductions, and
(y) are factually supportable as determined in good faith by RCI, (B) no cost
savings or operating expense reductions shall be added pursuant to this clause
(a)(viii) to the extent duplicative of any amounts otherwise added to, or
included in, Consolidated Net Income, whether through a pro forma adjustment or
otherwise, for such period, and (C) projected amounts (that are not yet
realized) may no longer be added in calculating Consolidated EBITDA pursuant to
this clause (a)(viii) to the extent occurring more than four (4) full fiscal
quarters after the applicable Permitted Acquisition; (ix) non-cash accruals or
reserves for such period with respect to Earn Out Obligations (it being
understood that any cash payment in respect thereof, or any reversal thereof, in
any future period shall be subtracted from Consolidated EBITDA in accordance
with clause (b)(iii) below); and (x) non-recurring severance charges in respect
of employee terminations for such period, but only to the extent incurred on or
prior to August 26, 2017; (b) minus the following, without duplication, to the
extent included in calculating such Consolidated Net Income: (i) all non-cash
income or gains for such period; (ii) any gains during such period resulting
from the disposition of any assets of RCI or any Subsidiary outside the ordinary
course of business; and (iii) any cash payment in such period in respect of, or
any reversal of, any accrual or reserve added back to Consolidated EBITDA in a
prior period pursuant to clause (a)(ix) above. Notwithstanding the foregoing, it
is understood and agreed that (x) the aggregate amount added back pursuant to
clauses (a)(vii) and (a)(viii) for any period shall not exceed five percent (5%)
of Consolidated EBITDA for such period prior to giving effect to all such
add-backs for such period, and (y) the aggregate amount added back pursuant to
clause (a)(x) for any period shall not exceed fifteen percent (15%) of
Consolidated EBITDA for such period prior to giving effect to such add-back for
such period.

 

2



--------------------------------------------------------------------------------

(b)    Section 6.14(a)(ii) of the Credit Agreement is hereby amended to read as
follows:

(ii) one hundred percent (100%) of the issued and outstanding Equity Interests
of RGP Singapore (to the extent directly owned by a Loan Party), and

3.    Condition Precedent. This Agreement shall be effective upon receipt by the
Lender of counterparts of this Agreement duly executed by the Borrowers, the
Guarantors, and the Lender.

4.    Miscellaneous.

(a)    The Credit Agreement, and the obligations of the Loan Parties thereunder
and under the other Loan Documents, are hereby ratified and confirmed and shall
remain in full force and effect according to their terms. This Agreement shall
constitute a Loan Document.

(b)    Each Guarantor (i) acknowledges and consents to all of the terms and
conditions of this Agreement, (ii) affirms all of its obligations under the Loan
Documents, and (iii) agrees that this Agreement and all documents executed in
connection herewith do not operate to reduce or discharge its obligations under
the Credit Agreement or the other Loan Documents.

(c)    Each Loan Party hereby represent and warrant as follows: (i) such Loan
Party has taken all necessary corporate or other organizational action to
authorize the execution, delivery and performance of this Agreement; (ii) this
Agreement has been duly executed and delivered by such Loan Party and
constitutes a legal, valid and binding obligation of such Loan Party,
enforceable against such Loan Party in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity; and (iii) no approval, consent, exemption, authorization or other action
by, or notice to, or filing with, any Governmental Authority or any other Person
is necessary or required in connection with the execution, delivery or
performance by, or enforcement against, such Loan Party of this Agreement.

(d)    The Loan Parties represent and warrant to the Lender that (i) after
giving effect to this Agreement, the representations and warranties of each Loan
Party contained in the Credit Agreement or any other Loan Document, or which are
contained in any document furnished at any time under or in connection
therewith, are true and correct in all material respects (and in all respects if
any such representation or warranty is already qualified by materiality or
reference to Material Adverse Effect) on and as of the date hereof, except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct in all material respects
(and in all respects if any such representation or warranty is already qualified
by materiality or reference to Material Adverse Effect) as of such earlier date,
and (ii) after giving effect to this Agreement, no event has occurred and is
continuing which constitutes a Default or an Event of Default.

(e)    This Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imaging means (e.g. “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement.

(f)    THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO HERETO, AND THE TRANSACTIONS CONTEMPLATED HEREBY, SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

[SIGNATURE PAGES FOLLOW]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWERS:    

RESOURCES CONNECTION, INC.,

a Delaware corporation

    By:  

/s/ Kate W. Duchene

    Name: Kate W. Duchene     Title: Chief Executive Officer    

RESOURCES CONNECTION LLC,

a Delaware limited liability company

    By:   Resources Connection, Inc., its sole member     By:  

/s/ Kate W. Duchene

    Name: Kate W. Duchene     Title: Chief Executive Officer GUARANTORS:    

RESOURCES HEALTHCARE SOLUTIONS LLC,

a Delaware limited liability company

    By:  

/s/ Kate W. Duchene

    Name: Kate W. Duchene     Title: Chief Executive Officer    

RGP PROPERTY LLC,

a Delaware limited liability company

    By:   Resources Connection, Inc., its sole member     By:  

/s/ Kate W. Duchene

    Name: Kate W. Duchene     Title: Chief Executive Officer    

SITRICK BRINCKO GROUP, LLC,

a Delaware limited liability company

    By:   Resources Connection, Inc., its manager     By:  

/s/ Kate W. Duchene

    Name: Kate W. Duchene     Title: Chief Executive Officer LENDER:    

BANK OF AMERICA, N.A.,

as Lender

    By:  

/s/ Angel Sutoyo

    Name: Angel Sutoyo     Title: Senior Vice President